DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are pending in the current application.
	Claim 1, 9, and 17 are amended as filed on 05/02/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/581,637 (reference application), hereinafter 637.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claims 1, 9, and 17, 637 taught a computer-implemented method for aggregating network traffic statistics in a communication network (claim 1, lines 1-3), the method comprising: determining a classification category associated with determining a plurality of network flow strings that are transmitted from the network appliance or received at the network appliance (claim 1, lines 11-17, where being associated with the hierarchical string is the classification); extracting a network metric of the plurality of network flow strings (claim 1, lines 11-14); aggregating values associated with the network metric over the plurality of network flow strings (claim 1, lines 15-17); generating an accumulating map, wherein the accumulating map comprises the values associated with the aggregated network metric, and wherein the accumulating map is associated with an eviction policy for determining when a record in the accumulating map is aggregated into a higher level record in the accumulating map (claim 1, lines 18-22); when a new network flow string is received, invoking the eviction policy on the new network flow string, wherein the eviction policy removes at least one of the plurality of network flow strings from the accumulating map (claim 1, lines 23-31); and transmitting the accumulating map to a network information collector in communication with the network appliance (claim 1, lines 32-35).
Likewise, claims 2-8, 10-16, and 18-20 are also rejected, at least, based on their respective dependencies on claims 1, 9, and 17.  Furthermore, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (Pre-Grant Publication No. US 2016/0357587 A1), hereinafter Yadav, in view of Frey et al. (Pre-Grant Publication No. US 2014/0086069 A1), hereinafter Frey, and in further view of Chiu et al. (Pre-Grant Publication No. US 2009/0228474 A1), hereinafter Chiu.

2.	With respect to claims 9, 1, and 17, Yadav taught a computer-implemented method for aggregating network traffic statistics in a communication network (0100, lines 1-9, where the aggregated data is the network traffic data of figure 7 and the collector is the appliance), the method comprising: determining a plurality of network flow reports that are transmitted from the network appliance or received at the network appliance (0100, where the flows can be seen); extracting a network metric of the plurality of network flow strings (0036, lines 1-4, where the analyzing includes the parsing); aggregating values associated with the network metric over the plurality of network flow strings (0100, lines 1-9, where the data is aggregated); generating an accumulating map, wherein the accumulating map comprises the values associated with the aggregated network metric (0100, lines 13-14, where the data is aggregated and the flows are mapped.  Accordingly, the aggregated data, which is based on the report data, can accumulated data as being only specific elements of the total data, in accordance with 0100, lines 1-4, where only the portion thereof of the flow data is transmitted), and transmitting the accumulating map to a network information collector in communication with the network appliance (0036, lines 1-12, where the engine is the collector in this example). 
	However, Yadav did not explicitly state wherein the accumulating map is associated with an eviction policy for determining when a record in the accumulating map is aggregated into a higher level record in the accumulating map; when a new network flow is received, invoking the eviction policy on the new network flow, wherein the eviction policy removes at least one of the plurality of network flows from the accumulating map.  On the other hand, Frey did teach that the reports wherein the accumulating map is associated with an eviction policy for determining when a record in the accumulating map is aggregated into a higher level record in the accumulating map (0043-0044, where the frequent traffic is higher level traffic); when a new network flow is received, invoking the eviction policy on the new network flow, wherein the eviction policy removes at least one of the plurality of network flow strings from the accumulating map (0044).  Both of the systems of Yadav and Frey are directed towards managing network flow data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Yadav, to utilize the eviction policy of Frey, in order to ensure that the system does not overload it’s memory buffers.  
	However, Yadav did not explicitly state that the reports were in a string format, wherein the higher level record removes low level technology in a hierarchy of devices
in the communication network, keeps high level technology in the hierarchy of devices in the communication network, and creates the higher level record that is shorter in length than the record that included the low level technology.  On the other hand, Chiu did teach that the reports were in a string format (0101, lines 11-19, where the string can be seen) , wherein the higher level record removes low level technology in a hierarchy of devices in the communication network, keeps high level technology in the hierarchy of devices in the communication network, and creates the higher level record that is shorter in length than the record that included the low level technology (0101, lines 11-19, where the lower level children records are aggregated/collapsed into the larger record, thus forming a smaller string record).  Both of the systems of Yadav and Chiu are directed towards managing flow/stream data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to convert the network traffic data into a collapsible string format, as taught by Chiu, in order to convert data into an easily accessible and utilized format. 

3.	As for claims 2, 10, and 18, they are rejected on the same basis as claims 1, 9, and 17 (respectively).  In addition, Frey taught wherein the values associated with the aggregated network metric in the accumulating map are stored in a plurality of bins associated with numeric ranges (figure 5, where the bins can be seen and the numeric ranges is the data values stored in the bins under broadest reasonable interpretation). 

4.	As for claims 3, 11, and 19, they are rejected on the same basis as claims 2, 10, and 18 (respectively).  In addition, Frey taught wherein the eviction policy removes the at least one of the plurality of network flow strings from a lowest value bin of the plurality of bins (0044, where the least frequently used bins represents the lowest value).

5.	As for claims 4, 12, and 20, they are rejected on the same basis as claims 1, 9, and 17 (respectively).  In addition, Frey taught wherein the accumulating map comprises an eviction log for collected information in excess of a target number of entries for a specified time period (0052, where the no new traffic that is recent is a target number in a specified time period).

6.	As for claims 5 and 13, they are rejected on the same basis as claims 1 and 9 (respectively).  In addition, Yadav taught wherein the network metric is a packet count, byte count, timestamp, or traffic type (figure 7, where this, at least, teaches the timestamp limitation).

7.	As for claims 6 and 14, they are rejected on the same basis as claims 1 and 9 (respectively).  In addition, Yadav taught wherein the accumulating map is transmitted to the network information collector on a predetermined periodic basis (0070, lines 23-25).

8.	As for claims 7 and 15, they are rejected on the same basis as claims 1 and 9 (respectively).  In addition, Yadav taught wherein the accumulating map is transmitted to the network information collector on an activation of a condition (0038, where reporting “each and every flow they observe” is the condition of receiving a flow).

9.	As for claims 8 and 16, they are rejected on the same basis as claims 1 and 9 (respectively).  In addition, Yadav taught upon transmitting the accumulating map to the network information collector, generate a second accumulating map (0100, where the multiple reports generated includes the second report) associated with the eviction policy (Frey: 0043).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Haynes (Pre-Grant Publication No. US 2015/0363478 A1).
	(b)  Mizuguchi et al. (Pre-Grant Publication No. US 2011/0179037 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452